


110 HR 5474 IH: Student Veteran Financial Aid Fairness Act of

U.S. House of Representatives
2008-02-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5474
		IN THE HOUSE OF REPRESENTATIVES
		
			February 19, 2008
			Mr. Mitchell
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To prevent payments of educational assistance for
		  veterans and members of the Selected Reserve from being offset in the
		  calculation of financial aid under the Higher Education Act of
		  1965.
	
	
		1.Short titleThis Act may be cited as the
			 Student Veteran Financial Aid Fairness Act of
			 2008.
		2.Treatment as
			 other financial aidSection
			 480(j)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(j)(1)) is
			 amended—
			(1)by striking
			 veterans' education benefits as in subsection (c) of this section,
			 and; and
			(2)by
			 inserting before the period at the end the following: , but excluding
			 any payments of educational assistance to veterans under title 38, United
			 States Code, and to members of the Selected Reserve under chapters 1606 and
			 1607 of title 10, United States Code.
			
